Title: From George Washington to Major General John Sullivan, 4 July 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Morris Town 4th July 1777

Upon your arrival at Pompton you are to halt your division till the intentions of the Enemy are more clearly and fully known. To come at a knowledge of this, you must endeavour, by all the means in your power, to obtain intelligence from the side of the North River, up which, I have every Reason to think they intend to move, as most of their shipping have removed from Staten Island up to New York. If you receive any information of their motions up the River that you think may be depended upon, you are, without waiting further orders, to march immediately and cross the River with the utmost expedition. If the Enemy should throw a Frigate into the ferry way at Haverstraw, you will be under the Necessity of going higher up, you should therefore, to be provided against such an Event, make enquiry whether there is not a Road leading out of the Clove directly down to Fort Montgomery, and whether that Road is passable for Carriages; if it is, it will save marching up to New Windsor. There is a Road leading up the West side of the River which Genl Clinton was desired to block up, if it is not done, it should be, as the Enemy would then have no other way of marching up on that side, but thro’ the Clove, which is a defile very easily defended. You should inform Genl Putnam of your being at Pompton, that he may communicate any thing necessary to you. If you should receive such intelligence as shall induce you to march, you will please to give me immediate information, that I may govern myself accordingly. I am Dear Sir Yr most obt Servt

Go: Washington

